DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because an application with a single view should not be numbered and “Fig.” must not appear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The priority information should be included in the opening paragraph. Also, an application with a single view should not be number and “Fig.” should not appear.  
Appropriate correction is required.

Claim Objections
Claims 1-3, 5, and 6 are objected to because of the following informalities:
In claim 1, line 5, “(3)” should be deleted. 
In claim 2, line 4, the phrase ‘and each of said LED lamps has a different wavelength’ should be removed as this is already present in claim 1.
In claim 3, lines 2-3, the phrase ‘and the wavelengths of each of the LED lamps are different’ should be removed as this is already present in claim 1.
In claim 4, line 6, it appears ‘other’ should be ‘another’.
In claim 6, line 2, it appears ‘the’ should be inserted before ‘same’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, ‘said power interface’ is unclear as to whether Applicant is attempting to refer to a single interface or one or more interfaces.
In claim 5, reference to the ‘cathode ports’ and in claim 6, reference to ‘anode port’ and ‘cathode ports’ are unclear as to whether the ports are directed to those ports of a single power interface or that there are a plurality of power interfaces (one for each LED).
In claim 6, reference to ‘anode port

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Pub 2015/0223749).
Re claim 1: Park discloses a spectral emission device for health examination (Abstract; see the device for skin evaluation), comprising:
a base [0079; see body 730];

a plurality of LED lamps of different wavelengths [0089, Figure 6; see LEDs 711 each with different wavelength],
wherein said power interface(s) is/are disposed on one side of the base, and each of the power interfaces is correspondingly electrically connected to one of the LED lamps, and said plurality of the LED lamps are evenly distributed on an end surface of the base [0083, Figure 6; see the power and LEDs being ‘electrically connected’ with the interfaces being on one side of the base 730].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub 2015/0223749) in view of Liang (US Pub 2017/0167698).
Re claims 2, 3: Park discloses all features including that there are five LEDs (Figure 6; see LEDs 711) but does not disclose that the power interface comprises: a notched anode port and a plurality of cathode ports, wherein one of the LED lamps is connected between any one of the cathode ports and the notched anode port. However, Liang teaches of a device with LED lamps wherein the LEDs have anode ports and 
Re claim 4: Park discloses that the LEDs have a wavelength that can be selected within the range of 200-1,500nm [0069]. While the particular wavelengths of 660nm, 730nm, 850nm, 810nm, and 940nm are not specified, it would have been obvious to the skilled artisan to select these wavelengths because they are within Park’s desired wavelength range and further because choosing the particular wavelengths would achieve a desired effect at least through routine experimentation. 
Re claims 5, 6: Park teaches as obvious that the particular claimed LED wavelengths (as described regarding claim 4), but does not disclose cathode ports connected to said LED lamp having a wavelength of 660nm, said LED lamp having a wavelength of 730nm, and said LED lamp having a wavelength of 850nm are disposed on one side of the base; the cathode ports connected to said LED lamp having a wavelength of 810nm and said LED lamp having a wavelength of 940 nm are disposed on another side of the base and further does not disclose the notched anode port is disposed on same side of said base where said LED light having a wavelength of 810nm and said LED lamp having a wavelength of 940nm are connected to the cathode ports. However, Liang teaches of a device with LED lamps wherein the LEDs have anode ports and cathode ports [0017, claim 4; see the cathode and anode ports which are inherently ‘notched’]. It would have been obvious to the skilled artisan to modify Park, to include the power interface ports as taught by Liang, as such is a well-known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793